Citation Nr: 1003254	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-36 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to a higher disability rating than 40 percent 
for service-connected lumbar degenerative disc disease.  

2.  Entitlement to a total disability rating on the basis of 
individual unemployability  due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from May 1976 to January 
1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2007 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia, which denied the benefit sought.

A July 2006 rating decision denied service connection for 
chronic pain syndrome and depression as secondary to the 
Veteran's service-connected lumbar degenerative disc disease 
disability.  The Veteran perfected a timely appeal of this 
decision, see 38 C.F.R. § 20.200 (2009).  He indicated on his 
substantive appeal (VA Form 9) that he desired a Board 
hearing at the Board's Central Offices in Washington, DC.  
The claims file does not contain any documentation that the 
requested hearing was scheduled and the Veteran notified of 
the date.  Later events, however, rendered the hearing 
request moot.

A June 2008 rating decision granted service connection for an 
adjustment disorder with depressed mood as secondary to the 
Veteran's service-connected lumbar degenerative disc disease 
disability, and assigned an initial 10 percent evaluation, 
effective May 2005.  In as much as the rating criteria are 
the same for all mental disorders, see 38 C.F.R. § 4.130, the 
Board deems the allowance to have subsumed the claim for 
chronic pain syndrome.  See id., Diagnostic Code 9422.  Any 
related psychiatric symptoms are captured in the rating for 
the service-connected adjustment disorder.  Any related 
physical symptoms, including radiating pain, are rated as 
part of the service-connected back disability (lumbar 
degenerative disc disease).  See 38 C.F.R. § 4.14 (both the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation and the evaluation of the same manifestation under 
different diagnoses are to be avoided).  

The Veteran appealed the initial rating for the adjustment 
disorder, and a statement of the case was issued in November 
2008.  Following issuance of the statement of the case, a RO 
decision review officer, in a November 2008 rating decision, 
assigned a higher initial evaluation of 30 percent for the 
period from May 2005, and 70 percent for the period from 
October 2008.  See 38 C.F.R. § 19.26 (2009).  In a December 
2008 statement (VA Form 21-4138), the Veteran indicated he 
was satisfied with decision review officer's action, and that 
he only wanted to continue his appeal of the denial of a 
TDIU.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a 
veteran may indicate he agrees with a certain rating, even if 
less than the maximum possible rating).  Thus, the issue of 
the initial rating of the service-connected mental disorder 
is no longer is resolved and no longer in an appellate 
status.  See 38 C.F.R. §§ 20.204 (2009).  There remains no 
further question of law or fact for the Board to decide 
regarding this issue.  38 U.S.C.A. § 7104 (West 2002).

In a decision dated in March 2002, the Board denied a rating 
higher than 20 percent for the lumbar degenerative disc 
disease, and the Veteran appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  The 
Court vacated the March 2002 Board decision, and remanded the 
case to the Board for further appellate review.  In 
compliance with the remand, the Board remanded the appeal to 
the RO via the Appeals Management Center in Washington, DC, 
in December 2003.  In a May 2005 rating decision, the RO 
granted an increased rating of 40 percent for the service-
connected lumbar degenerative disc disease for the period 
from April 1999. 


FINDINGS OF FACT

1.  A March 2005 rating decision granted an increased rating 
from 20 to 40 percent for lumbar degenerative disc disease, 
effective from April 1999, and a supplemental statement of 
the case to that effect was also issued in March 2005.

2.  Because the Veteran informed the RO of his satisfaction 
with the increased rating to 40 percent for lumbar 
degenerative disc disease, he has withdrawn the appeal for a 
rating in excess of 40 percent; there remains no question of 
law or fact for the Board to decide regarding the rating of 
the service-connected lumbar degenerative disc disease.

3.  The Veteran's service-connected disabilities consist of 
for lumbar degenerative disc disease, rated as 40 percent 
from April 23, 1999, and major depression, rated as 30 
percent from May 24, 2005, and 70 percent from October 24, 
2008; the combined ratings were 40 percent prior to May 24, 
2005, 60 percent from May 24, 2005, and 80 percent from 
October 24, 2008.

4.  The Veteran's service-connected disabilities of for 
lumbar degenerative disc disease and major depression are of 
a common etiology.

5.  The evidence for and against the claim is in relative 
equipoise on the question of whether, since May 24, 2005, the 
Veteran has been unable to obtain or maintain substantially 
gainful employment due solely to his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  Due to the grant of 40 percent disability rating for the 
service-connected lumbar degenerative disc disease, and the 
Veteran's documented satisfaction, the appeal for a rating in 
excess of 40 percent is withdrawn.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, the 
requirements for a TDIU due to service-connected disabilities 
are met for the period from May 24, 2005.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.16, 4.18, 
4.19 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in July 2007 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain, and adequate notice of how disability ratings and 
effective dates are assigned.  The Board finds the July 2007 
letter complied with all VCAA notice requirements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  The evidence of 
record shows the Veteran was provided the opportunity to 
present pertinent evidence and testimony and, in November 
2008, he informed the RO he had submitted all evidence he 
desired considered.  In sum, there is no evidence of any VA 
error in notifying or assisting the Veteran, and the Board 
finds that the duties to notify and assist the Veteran have 
been fulfilled.

In addition, with regard to the withdrawn appeal for a rating 
of the back disability in excess of 40 percent, the notice 
and duty to assist provisions have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).  With regard to the TDIU 
issue, because the full benefits sought on appeal are being 
granted by this Board decision, no further notice or 
assistance to the appellant is required.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Dismissed Appeal

As noted above, in a March 2005 rating decision while the 
rating appeal was on remand, VA granted an increased rating 
from 20 to 40 percent for the service-connected lumbar 
degenerative disc disease, for the period from April 1999.  A 
supplemental statement of the case to that effect was also 
issued in March 2005.  In a May 2005 statement (VA Form 21-
4138), the Veteran informed VA that he was satisfied with the 
40 percent rating.  

In light of the Veteran's explicit expression of satisfaction 
with the grant of increased rating to 40 percent for the 
service-connected lumbar degenerative disc disease, his 
appeal is deemed granted.  The aspect of the appeal for a 
rating in excess of 40 percent has been withdrawn in writing 
from the Veteran in accordance with 38 C.F.R. § 20.204.  For 
these reasons, the appeal for a disability rating in excess 
of 40 percent for service-connected lumbar degenerative disc 
disease must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a); see also AB, 
6 Vet. App. at 38-39 (a veteran may indicate he agrees with a 
certain rating, even if less than the maximum possible 
rating).

TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155;  
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When a veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where a veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology will be 
considered as one disability.  See 38 C.F.R. § 4.16(a).  

In this case, for the period from May 24, 2005, the Veteran 
meets the percentage requirements set forth in 38 C.F.R. § 
4.16(a) for consideration of a TDIU.  The Veteran's service-
connected disabilities consist of for lumbar degenerative 
disc disease, rated as 40 percent from April 23, 1999, and 
major depression, rated as 30 percent from May 24, 2005, and 
70 percent from October 24, 2008; the combined ratings were 
40 percent prior to May 24, 2005, 60 percent from May 24, 
2005, and 80 percent from October 24, 2008.

The Veteran's service-connected disabilities of for lumbar 
degenerative disc disease and major depression are of a 
common etiology.  Service connection for major depression was 
granted as secondary to the service-connected lumbar 
degenerative disc disease.  For this reason, for the period 
from May 24, 2005, the Veteran's two service-connected 
disabilities, which combined to a 60 percent disability 
rating, rendered him eligible for consideration of TDIU based 
on percentage rating requirements.  See 38 C.F.R. 
§ 4.16(a)(2) (disabilities resulting from common etiology may 
be considered as one disability for purposes of finding one 
disability at 60 percent for schedular eligibility for TDIU).  

Having met the objective criteria, the remaining question is 
whether the Veteran's service-connected disabilities preclude 
him from securing or following substantially gainful 
employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The 
Veteran's employment history reflects no recent substantially 
gainful employment.  On the September 2007 VA Form 21-8940 
(Application For Unemployability), the Veteran noted he had 
not worked full time since October 1999, which was as a 
mechanic for a container company.  He also noted on the form 
that he lost six weeks from work due to illness.  The Veteran 
is a high school graduate and also completed two years of 
college.  The claims file reflects that he was approved for 
VA Vocation and Rehabilitation in 1994.  

In reaching a determination of TDIU, it is necessary that the 
record reflect some factor which takes his case outside the 
norm with respect to a similar level of disability under the 
rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2009); Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  The question is whether or not the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Beaty 
v. Brown, 6 Vet. App. 532, 538 (1994).  

In this case, the Board has considered the Veteran's 
combination of physical limitations for employment due to 
service-connected disabilities, in conjunction with his prior 
work history.  Such evidence includes a November 2004 VA Form 
21-4138 on which the Veteran asserted his VA physician had 
opined he no longer could work.  The VA outpatient records 
associated with the claims file note the Veteran's 
longstanding complaints of chronic low back pain, and that 
his treatment included issuance of a Transcutaneous 
Electrical Nerve Stimulation (TENS) unit and facet block 
injections.  

A January 2008 report of a VA staff physician notes the 
Veteran's low back symptomatology had changed and increased 
over the prior two years, as indicated by the Veteran's low 
back pain that radiated into his right lower extremity.  The 
report noted a June 2007 MRI examination showed multilevel 
degenerative disc disease with facet arthropathy at L4-L5 and 
L5-S1 with disc bulge at L3 and L4 with relative mild left 
foraminal stenosis.  This, the report noted, represented a 
progression when compared to an MRI of 2004.  On a scale of 1 
to 10, the Veteran assessed his pain as 9/10 without 
medication and 4-5/10 on medication.  Treatment included use 
of TENS unit and physical therapy, as the neurosurgery unit 
opined there was no surgical solution for the Veteran's 
disorder.   The report also noted the Veteran's back pain 
interfered with his activities of daily living to the extent 
that he had difficulty dressing, sitting, and walking.  He 
was unable to sit for prolonged periods due to stiffness and 
pain.  He also was unable to lift, push, or pull, more than 
10 pounds, walk greater than 200 feet, or walk up stairs 
without significant pain.  

The Veteran reported at the January 2008 VA examination that 
he was terminated as a mail handler due to his back 
disability, and he was unable to return to his most recent 
employment as a maintenance supervisor due to the nature of 
his disability.  A May 1984 postal service letter informed 
the Veteran he would be terminated because he no longer was 
able to perform the demands of his position.  

An April 2008 examination report notes the Veteran's report 
of constant low back pain which, at its worse, he assessed as 
8/10, and was triggered by physical activity.  Physical 
examination revealed tenderness and some pain with range of 
motion testing.  

The October 2008 fee-basis examination report notes the 
Veteran's history as previously reported.  He reported his 
current symptoms as constant pain and stiffness.  The pain 
was aching and occasionally sharp which, on a scale of 1 to 
10, he assessed as 7/10.  Physical activity triggered the 
pain.  Physical examination revealed palpable tenderness of 
the spinous processes and surrounding paravertebral 
musculature.  The sacroiliac joints were tender to palpation.  
The examiner opined the Veteran's low back disorder 
moderately affected his ability to perform his usual 
occupational and activities of daily living.

The October 2008 examination report notes that, although the 
examiner who conducted two VA examinations opined the Veteran 
was still employable, this opinion was based only on 
consideration of either service-connected physical disability 
(back) or service-connected psychiatric disability (major 
depression), but not both.  To that extent, the opinion is 
based on an inaccurate history and a faulty premise, and is 
of diminished probative value.  

The October 2008 VA examiner, who purported to opine that the 
Veteran could work, provided a rationale that is not 
supportive of his opinion, and even tends to show that the 
Veteran is unable to obtain or maintain substantially gainful 
employment due to the service-connected disabilities.  The 
October 2008 VA examiner acknowledged that the Veteran's 
depression pathology had progressed to the point that the 
Veteran met the criteria for a diagnosis of major depressive 
disorder, noted the Veteran's significant back pain, 
concluded that the Veteran was unable to handle a significant 
amount of stress, admitted that the Veteran would not be able 
to make executive level decisions, and concluded the Veteran 
was only capable of performing repetitive work that he was 
capable of understanding.  

Such evidence only reflects that the Veteran's combination of 
both physical and psychiatric disabilities render him able to 
engage in marginal employment, that is, employment that is 
relatively stress free, does not involve much decision 
making, and involves only repetitive work that does not 
involve any significant lifting, standing, or walking.  The 
Veteran is somehow expected to do such repetitive work 
notwithstanding his low back disability and its physical 
limitations.  Such evidence tends to show that the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).

The Board has considered the severity of the Veteran's 
service-connected disabilities of the back (40 percent) and 
depression (70 percent), as well as the specific limitations 
and impairments caused by the combination of both physical 
and mental disability.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  For these reasons, the Board finds that 
the evidence for and against the claim is at least in 
relative equipoise on the 
question of whether, since May 24, 2005, the Veteran has been 
unable to obtain or maintain substantially gainful employment 
due solely to his service-connected disabilities.  For these 
reasons, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that the requirements for a TDIU are 
met for the period from May 24, 2005.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102.


ORDER

The appeal of the issue of an increased rating for lumbar 
degenerative disc disease is dismissed.

A TDIU, for the period from May 24, 2005, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


